Title: From Thomas Jefferson to Edward Stevens, 22 October 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
In Council Octr. 22. 1780

We this Morning received certain Information of the Arrival of a Considerable Fleet of the Enemy in our Bay, and that they had begun their Debarcation. We have taken measures for Assembling a Force to oppose them, and must take the liberty of desiring you to return imediately and assist in the Command of them. I am with great respect Sir Your Most Obt Servt.,

Th: Jefferson

